Citation Nr: 1640932	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  98-02 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a change in vocational rehabilitation training program under Chapter 31 of Title 38 of the United States Code.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 11, 1977, to August 24, 1977, and from May 1978 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2001, the Board denied the appeal for a change in the Veteran's vocational rehabilitation training program under Chapter 31.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  The Board's decision was vacated pursuant to a January 2003 Joint Motion for Remand (Joint Motion) on the basis that the Board provided inadequate reasons and bases for finding that VA provided adequate notice of the information and evidence necessary to substantiate the claim pursuant to 38 U.S.C.A. § 5103(a) as amended by the Veterans Claims Assistance Act of 2000 (VCAA).

Multiple Board remands were issued from November 2003 through June 2012.  In July 2013, the Board again denied the appeal for a change in the Veteran's vocational rehabilitation training program under Chapter 31, and the Veteran appealed the decision to the Court.  In the April 2015 Memorandum Decision, the Court affirmed the July 2013 Board decision denying a change in the Veteran's vocational rehabilitation training program under Chapter 31.  The Court also reversed a separate Board decision, which was similarly issued in July 2013, that determined that reduction of the TDIU rating effective October 1, 2005 was proper, and ordered the Board to restore the TDIU effective from October 1, 2005.  

In May 2015, the Veteran filed a motion for reconsideration with the Court and argued that the Court overlooked Board error in determining that the Veteran did not fully participate in his proposed vocational rehabilitation change.  In a June 2015 Memorandum Decision, the Court granted the motion for reconsideration, withdrew the April 2014 Memorandum Decision, and vacated the July 2013 Board decision denying a change in the Veteran's vocational rehabilitation program on the basis that the Board did not provide adequate reasons and bases for determining that the Veteran did not fully participate in the proposed change to the vocational rehabilitation program.  As in the vacated April 2014 Memorandum Decision, the Court also reversed the July 2013 Board decision determining that reduction of the TDIU was proper, directing the Board to restore the TDIU effective from October 1, 2005.  

In December 2015, the Board restored the TDIU rating effective from October 1, 2005.  In the January 2016 rating decision, the Agency of Original Jurisdiction (AOJ) implemented the Board's restoration of TDIU benefits; thus, that issue is no longer before the Board.  The only issue remaining on appeal pertains to the denial of a change to the Veteran's vocational rehabilitation program. 


FINDINGS OF FACT

1.  On September 9, 1997, the Los Angeles VR&C completed an amended Rehabilitation Plan with the Veteran, with an agreed upon vocational goal of economics.

2.  On September 10, 1997, the Veteran refused to implement the amended IWRP
for economics, and requested a change in the program to pharmacist.

3.  In September 1997, the vocational goal of economist was determined to be feasible, whereas the vocational goal of pharmacist was determined to be infeasible due to physical limitations caused by the service-connected cold injury residuals of the hands and feet and peripheral neuropathy.

4.  In September 1997, the service-connected disabilities were cold injury residuals of the hands and feet, rated at 10 percent; and peripheral neuropathy of the right and left upper extremities, with each extremity rated at 10 percent.  The combined rating was 40 percent.  A TDIU has since been awarded effective from June 27, 1991.

5.  The achievement of the vocational goal of actor was not shown to be no longer reasonably feasible as defined by VA regulatory criteria.

6.  Because the Veteran was unsuccessful in obtaining gainful employment as an actor due to an unfavorable job market and obtained a doctor of pharmacy degree in 2002 and a license to practice pharmacology from Nevada in 2003, there was a change of circumstances that made rehabilitation more likely if a different long-range goal of pharmacist was established. 

7.  The Veteran did not concur in the proposed change to the vocational goal to pharmacist because he does not have a desire to obtain gainful employment through the VA vocational rehabilitation training program.  


CONCLUSION OF LAW

The criteria for a change in the vocational rehabilitation training program under the provisions of Chapter 31, Title 38, United States Code, are not met.  38 U.S.C.A. 
§§ 3100, 3101 (West 2014); 38 C.F.R. § 21.1, 21.53, 21.80, 21.84, 21.92, 21.94, 21.364 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Court has held that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions, which is the case here.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  For VR&E benefits, 38 C.F.R. § 21.420(a) (2016) provides that VA will inform a veteran in writing of findings affecting receipt of benefits and services under Chapter 31, and 38 C.F.R. 
§ 21.32 (2016) provides additional notice provisions.

Collectively, in the January 2004, March 2004, and February 2005 notice letters, the RO advised the Veteran of the evidence needed to substantiate the appeal.  The RO explained that, in order for a change of vocational rehabilitation training program to be approved, the evidence must show that a vocational goal is feasible in light of the Veteran's physical disabilities.  The RO noted that feasible meant that employment as a pharmacist is both gainful and sustainable after considering the disabilities and there is interest in obtaining gainful employment status consistent with abilities, aptitudes, and interests.  The RO advised the Veteran that he needed to provide evidence regarding the service-connected disabilities that supported the feasibility of pursuing and sustaining gainful employment as a pharmacist.  In consideration of the foregoing, the Board finds that the notice requirements were fully satisfied, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed to substantiate the appeal.  
 
The Board next finds that the duty to assist has been satisfied in this case.  The VR&E folder and electronic record, which contain all information and evidence necessary to adjudicate this appeal, have been reviewed.  Given the foregoing, the Board finds that proper notice has been provided, and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required; therefore, the Board will proceed with its review.  

Change to Vocational Training Program -- Factual Background

In an October 1982 rating decision, service connection was established for residuals of frostbite of the hands and feet with a 10 percent rating effective from October 12, 1982.  

A September 1986 VA vocational rehabilitation counseling report shows that the Veteran had experience as a house painter, roof carpenter, insurance appraiser, and security guard.  He also attended training at an actor's workshop for approximately one year.  The counseling psychologist found that the Veteran was limited by his service-connected disability to semi-sedentary occupations, which did not require fine motor dexterity in his hands.  The Veteran also reported that he had difficulty standing for long periods of time.  The Veteran was found to have an employment handicap, and 48 months of potential entitlement to Chapter 31 benefits was established, with a basic termination date in November 1996.  The Veteran then identified an interest in pursuing a vocational goal of actor.  

A March 1987 counseling report shows that the Veteran had reopened his application for training, and participated fully in the counseling process, supporting his application with recommendation letters and employment statistics from the acting school he was attending on his own.  The counselor noted that employment was also found by the school's graduates in casting, teaching, producing, and related fields, and that the Veteran was aware that he might find it impossible to find employment as an actor.  The training was approved.  An individualized written rehabilitation plan, dated March 1987, was created so the Veteran could pursue the vocational goal of actor.  The Veteran signed that plan, certifying that he had participated in the development of the plan, and with the understanding that he would participate and make reasonable efforts during the course of the plan.  

Counseling notes dated July 1990 show that the Veteran had completed 130 of 240 units required for completion of the training program.  A January 1992 addendum shows that, in addition to basic Chapter 31 benefits, the costs associated with one theatrical shot, one commercial shoot, photocopying for 600 theatrical prints and 500 commercial prints, membership in AFTRA union, listing in three trade papers, listing in a directory, mailings, and tuition reimbursement were provided by VA.  

An April 1992 counseling record shows that the Veteran inquired about additional training that may be available if his vocational goal was unobtainable.  Also, in April 1992, an Individualized Employment Assistance Plan (IEAP) was signed by the Veteran.  Full career development services were to be available to him, and he was to contact his placement representative, and make a minimum of five employer contacts once every two weeks, as well as completing the associated paperwork.  

An April 1993 counseling note shows that the Veteran was unable to obtain the vocational goal of actor due to the unfavorable job market for actors.  The counseling psychologist also stated that the Veteran wanted to discuss alternative training, that is, he wanted to request a change in his vocational rehabilitation plan.  The Veteran expressed an interest in training to become a physical therapist.  The Vocational Rehabilitation counselor noted that, as the Veteran had already utilized approximately 35 months of his 48 months entitlement, there was an insufficient entitlement period (approximately 14 months) within which to complete the goal of physical therapy training.  The counselor suggested that the Veteran complete a related, but short term training program within his remaining entitlement.  The Veteran refused, and requested an administrative review of the counselor's determination.  

Written notice of the determination and his appellate rights were sent to the Veteran in April 1993, along with the counselor's request that the Veteran contact VA for assistance in completing a feasible vocational goal within his entitlement period.  An administrative determination by a second vocational rehabilitation officer was made in June 1993 concurring with the Veteran's counselor and sent to the Veteran, along with notice of his procedural and appellate rights.  The Veteran did not perfect an appeal and contacted VA in order to determine a feasible vocational goal.  

An October 1993 record shows that an additional counseling session was held in order to determine a feasible vocational goal.  At the meeting, the Veteran informed the psychologist that he was pursuing an educational goal of respiratory therapy on his own, and was interested in reactivating his Chapter 31 benefits at the point where his remaining entitlement would complete his training.  The counselor noted that the Veteran had approximately 14 months remaining on his entitlement, and that his eligibility termination date was in November 1996.  The counselor noted that the Veteran was informed that there were no provisions for extensions for months or ETD at this time, and that the restrictions must be strictly adhered to.  

A September 1995 VA letter next shows that the Veteran was requested to provide more information with respect to his progress, and was informed that his eligibility termination date was approaching in November 1996.    

The Veteran next filed a claim in June 1997 for a change in his initial 1987 individualized written rehabilitation plan in order to pursue a bachelor's degree in pharmacy, to pursue a vocational goal of pharmacist.  A letter dated in July 1997 shows that an administrative determination was made that the Veteran's eligibility termination date had passed, thus, his request for additional Chapter 31 benefits could not be granted.  That letter shows that the Veteran was provided with notice of his procedural and appellate rights, and what he needed to do if he disagreed with the determination.  

The Veteran next submitted a letter, also dated in July 1997, reflecting the increase in rating for service-connected residuals of frostbite to the hands and feet from 10 percent to 40 percent disabling.  The record reflects that his service-connected disability was recharacterized as peripheral neuropathy of the left upper, right upper, left lower, and right lower extremities.  A July 1997 letter from the VA Vocational Rehabilitation & Counseling service shows that, due to this increase, the Veteran was determined to have a "serious employment handicap," which delineated his eligibility termination date discussed above, and a training program was deemed necessary.  The Veteran was also notified that the pharmacist vocational goal was not feasible due to the significant physical limitations from his disabilities related to both the upper and lower extremities.  The VA counseling psychologist suggested a meeting so the Veteran and VA could arrive at a vocational goal that was both suitable and of interest to the Veteran.  

A Rehabilitation Plan dated September 9, 1997 shows that the Veteran's original individualized written rehabilitation plan and individualized educational assistance plan were amended so he could complete the remaining required coursework for an economics degree at the University of California at Los Angeles (UCLA), which consisted of 6 quarters, towards the goal of entry level employment in that field.  The record shows that the Veteran signed this amended IWRP, containing the same cooperation requirements as his original IWRP.  The record also includes a UCLA program plan that was created for the Veteran, a listing of economics counselors and courses, as well as the requirements for C.P.A. certification.   The Veteran signed a required instruction sheet for Chapter 31 participants, and initialed next to each of 12 requirements for cooperation with his September 1997 Rehabilitation plan pursuing economics training.  A memorandum, also dated September 10, 1997, shows that his Chapter 31 training was extended 6 months beyond the 48 month entitlement so the Veteran could complete an economics degree at UCLA.  Review of the record shows that the process was expedited and the Veteran's counselor completed all necessary action on the part of VA so the Veteran could deliver, by hand, authorization for classes the next day.

However, on the same date, September 10, 1997, and one day after he agreed to cooperate fully in a rehabilitation plan pursuing economics training, the Veteran submitted a notice of disagreement with respect to the July 1997 denial of a change in his Chapter 31 program from an employment goal of actor to an employment goal of pharmacist.

Counseling notes from the Veteran's counseling psychologist chronicle the Veteran's educational and work progress from 1987 to 1997, his medical records and disabilities, and his interests.  The Veteran's counselor of many years noted that the Veteran most recently indicated interest areas were pharmacy and economics.  The counselor also noted that he had encouraged the Veteran to complete a new formal assessment, but that the Veteran had refused, stating that the economics program he was accepted into began in a number of days.  

Thus, the individualized written rehabilitation plan (IWRP) was amended to authorize this change in training program, immediately after which the Veteran's notice of disagreement was received.  The psychologist then noted that the Veteran was asked for additional clarification with respect to his notice of disagreement, as a change in his program had already been expedited to his interest area of economics so that he could begin economics classes in order to fulfill the agreement under the amended individualized written rehabilitation plan.  Those notes show that the Veteran informed the psychologist that he had no intention of completing his vocational goal in the economics/business field, and that he wished instead to pursue an appeal for a change in program to pursue a vocational goal as a pharmacist. 

A September 1997 letter from the Veteran's counselor explained the purpose of Chapter 31 vocational rehabilitation benefits, and reminded the Veteran of the agreements and obligations he made in amending his individualized written rehabilitation plan from actor to economics in September 1997.  That letter also informed him of the relevant regulations, as well as provided him notice of appellate rights.  

A November 1997 letter shows that the Veteran was informed that a counseling appointment was scheduled with him, his counseling psychologist, and the Vocational Rehabilitation & Counseling Officer.  A handwritten notation on that record shows that the Veteran did not accept the meeting, and wished instead to proceed with his appeal.

In February 2000, the Veteran's attorney submitted a statement asserting that the Veteran was unemployed and had been unable to work as a result of his service-connected disabilities for several years, noting that there was no medical evidence of record to controvert this finding.  Accordingly, the Veteran's attorney disagreed with the RO's denial of a total disability rating for compensation based on individual unemployability.  

The Veteran completed a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, in March 2000, and was awarded a total disability rating for compensation based on individual unemployability in a November 2000 rating action, with the award granted retroactively effective to June 1991.

The Veteran independently sought a doctorate in pharmacology, which he received in May 2002, and he obtained full-time employment as a pharmacology intern from May to August of 2000 and from May to August of 2001.  The Veteran also obtained a license to practice pharmacology from Nevada in February 2003, although he remained a California resident, and worked part-time as a graduate pharmacist from September 2003 to August 2003.  

In November 2003, the Board remanded the Veteran's claim for the issuance of VCAA notice, pursuant to a Joint Motion that had vacated the Board's 2001 decision.  As the Veteran had not cooperated with Vocational Rehabilitation counselors, the Board further instructed that the Veteran be notified that his failure to comply with any request from the Vocational Rehabilitation Office would negatively impact his claim.

In a September 2004 telephone conversation, the Veteran informed a VA Vocational Rehabilitation and Employment Officer that the reason that he left his pharmacist position in August 2003 was that he disliked working for that company and that he was awaiting employment at VA as a pharmacist.  He further reported that he was currently unemployed, but would not disclose when he ceased working.  

Letters of record from May 2005, authored by both the Veteran and personnel from the Vocational Rehabilitation Office, show that the Veteran was requested to participate in an in-person meeting to further discuss the feasibility of pharmacy as his vocational goal.  

The Veteran first replied that such a request should be made through his attorney, and later replied that, as the record was complete, a decision should be issued on his appeal.  In June 2005, the Veteran reiterated his request for a decision (without the benefit of the requested meeting).  

In January 2005, the Veteran filed a complaint against VA for VA's failure to hire him as a pharmacist, stating that VA had unlawfully discriminated against him on the basis of his physical disabilities, as reflected in a settlement agreement to an Equal Employment Opportunity Commission case entered into by the Veteran and VA in February 2006.  

In July 2005, the Vocational Rehabilitation Office requested additional information regarding his training and employment, and in October 2005 letters, the Veteran's attorney responded that all of the requested information was already of record.  In November 2005, the Vocational Rehabilitation Office issued a supplemental statement of the case, which continued to deny the Veteran's claim and stated that a personal meeting was required to determine the feasibility of his vocational goal.

In a February 2006 letter, the Veteran acknowledged that his vocational rehabilitation counselor had repeatedly requested to meet with him to discuss and explore the feasibility of a vocational goal as pharmacist.  The Veteran indicated that he was now willing to participate in such a meeting as his EEOC complaint against VA had been resolved, but that he had felt constrained from participating in such a meeting prior to this resolution.

Pursuant to the EEOC settlement agreement, the Veteran was afforded one "priority consideration" for a VA pharmacist vacancy.  The Veteran exercised this right when applying for a pharmacist position in March 2006; however, he was not selected for the position because the reviewing official determined that he did not have the requisite experience for the specialized position.  (The Veteran subsequently alleged a breach of the settlement agreement, which was denied in a decision issued in October 2006.)

In March 2006, the Veteran participated in a counseling session with a counselor of the Vocational Rehabilitation & Employment Office.  It appears that a report of that session was unavailable, but a supplemental statement of the case in March 2006 summarized the session.  At the session, the Veteran reportedly expressed that he did not wish to move or work in the state of Nevada where he had obtained a pharmacy licensure, and that he did not intend to pursue licensure to work as a pharmacist in California where he presently lived.  

In a letter in March 2006, the Veteran objected to his vocational rehabilitation counselor's recommendation that he take steps to indicate his willingness to participate in a vocation as a pharmacist.  According to the Veteran, the counselor had suggested that he take measures indicating his willingness to engage in his chosen profession by either getting licensed in the state in which he resided (California); seeking employment that did not require licensure in the state in which he resided, i.e. VA; or indicating his willingness to use his current licensure by seeking employment or relocating to Nevada.  The Veteran objected to these suggestions, stating that his vocational goal should be approved prior to him demonstrating any willingness to engage in his chosen profession.

In light of the foregoing, the Board remanded this case in June 2009 to ask the Veteran to clarify what benefits, if any, he currently desired to obtain from the vocational rehabilitation training program.  The Veteran's attorney responded in July 2010, November 2010, December 2011, and December 2012 that the Veteran desired approval of a change in his Individualized Written Rehabilitation Plan to pursue becoming a pharmacist, as was denied in July 1997, and payment of benefits related to his obtaining his degree in pharmacology.  

Change to Vocational Training Program Benefits Legal Criteria

The provisions of Chapter 31, Title 38, United States Code are intended to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 C.F.R. § 21.1.  For a veteran with 20 percent disability or more, basic entitlement to Chapter 31 benefits requires that the veteran be found by VA to be in need of rehabilitation because of an employment handicap.  38 C.F.R. § 21.40(b).  VA and the veteran must develop a written plan describing the veteran's employment goals and the program through which those goals will be achieved.  38 C.F.R. § 21.1(b)(3).

An individualized written rehabilitation plan (IWRP) will be developed for each veteran eligible for rehabilitation services under Chapter 31.  The plan is intended to assist in: (1) providing a structure which allows vocational rehabilitation and counseling staff to translate the findings made in the course of the initial evaluation into specific rehabilitation goals and objectives; (2) monitoring a veteran's progress in achieving the rehabilitation goals established in the plan; (3) assuring the timeliness of assistance by VA staff in providing services specified in the plan; and (4) evaluating the effectiveness of the planning and delivery of rehabilitation services by the vocational rehabilitation and counseling staff.  38 C.F.R. § 21.80.

The purposes of the IWRP are to: (1) identify goals and objectives to be achieved by the veteran during the period of rehabilitation services that will lead to the point of employability; (2) plan for placement of the veteran in the occupational field for which training and other services will be provided; and (3) specify the key services needed by the veteran to achieve the goals and objectives of the plan.  38 C.F.R. § 21.84.

The terms and conditions of the plan must be approved and agreed to by a counseling psychologist, a vocational rehabilitation specialist, and a veteran.  A vocational rehabilitation specialist or counseling psychologist designated as case manager has the primary role in carrying out VA responsibility for implementation of the plan.  A counseling psychologist has the primary responsibility for the preparation of plans.  38 C.F.R. § 21.92.

A veteran, a counseling psychologist, or a vocational rehabilitation specialist may request a change in the plan at any time.  38 C.F.R. § 21.94 (a).  A change in the statement of a long-range goal, however, may only be made following a reevaluation of a veteran's rehabilitation program by a counseling psychologist or vocational rehabilitation counselor.  A change may be made when: (1) achievement of the current goal is no longer reasonably feasible; or (2) a veteran's circumstances have changed or new information has been developed which makes rehabilitation more likely if a different long-range goal is established; and (3) a veteran fully participates and concurs in the change.  38 C.F.R. § 21.94 (b).  A change in intermediate objectives or services provided under the plan may be made by the case manager when such change is necessary to carry out the statement of long range goals.  38 C.F.R. § 21.94 (c).

In each case in which a veteran has either an employment handicap or serious employment handicap, VA must determine the reasonable feasibility of achieving a vocational goal.  38 C.F.R. § 21.53(a).  A vocational goal is defined as gainful employment consistent with a veteran's abilities, aptitudes, and interests.  
38 U.S.C.A. § 3101 (8).  

A vocational goal is reasonably feasible when the following criteria are met: (1) a vocational goal must be identified; (2) a veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the veteran must possess the necessary educational skills and background to pursue the goal or will be provided services by VA to develop such necessary educational skills as part of the program.  38 C.F.R. § 21.53 (d).

If VA determines that a veteran has failed to maintain satisfactory conduct or cooperation, VA may, after determining that all reasonable counseling efforts have been made and are not found reasonably likely to be effective, discontinue services and assistance to the veteran, unless the case manager determines that mitigating circumstances exist.  38 C.F.R. § 21.364.  In any case in which services and assistance have been discontinued, VA may institute such services and assistance only if the counseling psychologist determines that the unsatisfactory conduct or cooperation of such veteran will not be likely to recur and the rehabilitation program which the veteran proposes to pursue (whether the same or revised) is suitable to such veteran's abilities, aptitudes and interest.  38 C.F.R. 
§ 21.364(a)(1)(2).

Change to Vocational Rehabilitation Training Program Analysis

The Veteran contends that VA wrongly denied a change to the vocational rehabilitation program to pharmacist on the basis of infeasibility due to physical limitations caused by service-connected disabilities.  He asserts that, because he earned a degree in pharmacology and then obtained employment as a pharmacist, the pharmacist vocational goal was feasible, despite his physical limitations.  He seeks a retroactive grant of a change in program to a vocational goal that he has since achieved and reimbursement for the expenses in obtaining the degree of pharmacy on his own.  

As a preliminary matter, the Board notes that, as a result of restoration of the TDIU rating, the Veteran is now in receipt of a TDIU effective from June 27, 1991.  The Veteran's argument that he is totally unemployable due to service-connected disabilities, as well as the finding that the criteria for a TDIU, for the entire period at issue in this case is in direct contradiction to the argument for a change to the vocational rehabilitation training program to pharmacist.  A TDIU reflects total unemployability due to service-connected disabilities, so necessarily demonstrates that achievement of any vocational goal is not reasonably feasible; therefore, a change in the vocational rehabilitation training program to the vocational goal of pharmacist is not warranted.  38 C.F.R. § 21.35(h)(3).

Notwithstanding the TDIU, and even assuming that the achievement of a vocational goal were reasonably feasible, the Board finds that the criteria for a change in the vocational rehabilitation training program are not met.  After review of the record and consideration of the criteria for a change in the vocational rehabilitation training program, achievement of the vocational goal of actor, which was approved by VA and for which an IWRP was created in 1987, was not shown to have been no longer "reasonably feasible" as contemplated by VA regulatory criteria.  The evidence shows that the Veteran's physical and mental conditions permitted training to begin within a reasonable period, and the Veteran received the necessary educational skills and background to pursue the goal of actor as part of the vocational rehabilitation program.  In 1993, the Veteran requested alternative training and a change to his vocational rehabilitation plan because he was unable to obtain employment as an actor due to the unfavorable job market for actors.  An inability to obtain employment due to an unfavorable job market for actors does not meet the criteria for finding that the vocational goal of actor is no longer reasonably feasible as defined by 38 C.F.R. § 21.53.  In consideration of the foregoing, the Board finds that achievement of the vocational goal of actor is not shown to be no longer reasonably feasible.

The Board next finds that the Veteran's circumstances have changed and new information was developed which makes rehabilitation more likely if a different long-range goal (from actor) was established.  As stated above, because of an unfavorable job market for actors, the Veteran was unsuccessful in obtaining gainful employment as an actor after receiving the approved vocational training in acting.  In 2002, the Veteran obtained a doctor of pharmacy degree from the University of Southern California and worked as a pharmacology intern from May to August of 2000 and from May to August of 2001.  The Veteran also obtained a license to practice pharmacology from Nevada in February 2003, remained a California resident, and worked part-time as a graduate pharmacist in 2003.  In light of the unfavorable job market for actors and the subsequent education and employment in the area of pharmacology, the Board finds that vocational rehabilitation would be more likely if a different long-range goal from actor was established.

The evidence shows that the Veteran did not concur in the proposed change to the vocational rehabilitation program.  As noted above, a change in the statement of a long-range goal, such as in this case, may only be made following a reevaluation of a veteran's rehabilitation program by a counseling psychologist or vocational rehabilitation counselor.  In March 2006, the Veteran participated in a counseling session with a VA counselor at the VR&E office.  As part of the effort to establish an amended vocational goal (i.e., gainful employment consistent with a veteran's abilities, aptitudes, and interests), the VA counselor discussed the options of obtaining licensure in the state in which he resided (i.e., California), seeking employment that did not require licensure in the state of residence, or obtaining employment and relocating to Nevada where he has licensure.  See 38 C.F.R. § 21.84 (noting that one purpose of an IWRP is to plan for placement of a veteran in the occupational field for which training and other services will be provided).  The Veteran rejected all of the options proposed by the VA counselor.  

Although the Veteran initially expressed some general interest in changing the vocational goal to pharmacist, he has since clarified that he actually only desires reimbursement for the expenses related to obtaining the pharmacology degree and does not desire to obtain and maintain gainful employment in the area of pharmacology.  Fundamental to the VA vocational rehabilitation program is the intent to help veterans become employable and to obtain and maintain suitable employment.  Although the Veteran may have fully participated in the proposed vocational change by virtue of obtaining the pharmacy degree and licensure and meeting with the VA rehabilitation counselor in March 2006 in this case, he did not concur in the proposed change to the vocational goal because he did not have a desire to obtain and sustain gainful employment as a pharmacist.  


ORDER

A change in vocational rehabilitation training program under Chapter 31 of Title 
38 of the United States Code is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


